20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 1 of
                                        25



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

        IN RE:                        §                              CHAPTER 11
                                      §
        KRISJENN RANCH, LLC, KRISJENN §                              CASE NO. 20-50805
        RANCH, LLC - SERIES UVALDE    §
        RANCH, KRISJENN RANCH, LLC    §
        - SERIES PIPELINE ROW         §
                                      §
              DEBTORS                 §

             AGREED MOTION TO MODIFY CASH COLLATERAL ORDER

 ******************************************************************************
 DEBTORS HAVE REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION
 AND HAVE REQUESTED THAT HEARING BE HELD ON THIS MOTION AT THE
 COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
 MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
 HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
 ******************************************************************************

        TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        KrisJenn Ranch, LLC (“KJR”), KrisJenn Ranch, LLC - Series Uvalde Ranch (“KJR-

 Ranch”), and KrisJenn Ranch, LLC - Series Pipeline ROW (“KJR-ROW”; and KJR, KJR-Ranch,

 and KJR-ROW, collectively, the “Debtors”), the above-captioned debtors and debtors-in-

 possession, file this Agreed Motion to Modify Cash Collateral Order (the “Motion”) and in support

 thereof respectfully shows the Court as follows:

                               PROCEDURAL BACKGROUND

        1.      On April 27, 2020, (the “Petition Date”), the Debtors filed a voluntary petition for

 relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101–1330 (as amended,

 the “Code”). The Debtors continue to manage and operate their financial affairs as debtors-in-

 possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No creditors’ committee has




                                                    1
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 2 of
                                        25



 yet been appointed in this case by the United States Trustee. No trustee or examiner has been

 requested or appointed.

        2.      On April 27, 2020, the Debtors filed their Motion for Interim and Final Orders

 Authorizing Debtor to Use Cash Collateral and Granting Adequate Protection to Pre-Petition

 Lender [Dckt. 2] (“Debtors’ Cash Collateral Motion”).

        3.      The Court entered its first interim order on June 30, 2020 [Dckt. 58] and a second

 interim order on September 1, 2020 [Dckt. 77].

        4.      The Court entered a Third Interim Order Authorizing Debtor to Use Cash Collateral

 and Granting Adequate Protection to Pre-Petition Lender on November 5, 2020 [Dckt. 84].

        5.      The Debtors filed Adversary Claim No. 20-05027 in this matter on May 1, 2020.

 The Adversary Claim was set for trial on December 7, 2020, but has since been re-set to January

 11, 2021, upon request of the Defendants.

                              I.      JURISDICTION AND VENUE

        6.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(1), (b)(2)(A) and (M). Venue

 is proper before this Court pursuant to 28 U.S.C. § 1408(1) because the Debtors’ places of business

 and real estate have been located in this district for more than 180 days preceding the filing of this

 bankruptcy case.

               II.    FACTUAL BACKGROUND AND RELIEF REQUESTED

        7.      McLeod Oil, LLC (“McLeod Oil”) is a secured creditor in this proceeding, with

 liens securing indebtedness owed by the Debtors. The liens cover, among other assets, (i) a ranch

 owned by Debtor KJR-Ranch (the “Ranch”), and (ii) a pipeline and right-of-way system owned

 by Debtor KJR-ROW (the “Pipeline ROW”). The Debtors draw the Court’s reference to that



                                                   2
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 3 of
                                        25



 certain Second Loan Modification Agreement dated December 20, 2019 (the “Second Loan

 Modification”), which itemizes, explains, and describes the indebtedness owed to McLeod Oil and

 the liens mentioned above, as of the date of the filing of this proceeding. Under the Second Loan

 Modification, the maturity date of the indebtedness is August 8, 2021 (the “Existing Loan Maturity

 Date”).

           8.    The Debtors also draw the Court’s reference to that certain Option Agreement (the

 “Option Agreement”), also dated December 20, 2019, executed contemporaneously with the

 Second Loan Modification, covering the Pipeline ROW. Under the Option Agreement, McLeod

 Oil has the option (the “Option”) to acquire the Pipeline ROW for $6,000,000, and the Option

 expires on February 8, 2021 (the “Existing Option Exercise Date”). See Option Agreement, ¶5,

 attached as Exhibit A. McLeod Oil agreed to the current extension for use of cash collateral until

 January 11, 2021, because it believed the issues regarding rights in the Pipeline ROW would be

 resolved at the December 7th trial, leaving it sufficient time to decide whether it wanted to exercise

 the option. However, now that the trial has been continued to January 11, 2021, Mcleod Oil is

 concerned that it will not have sufficient time to evaluate the Pipeline ROW assets before final

 trial on the merits and expiration of any time to appeal.

           9.    The Debtors agree to extending the Existing Option Exercise Date, provided the

 estate is compensated for the additional time, the Existing Loan Maturity Date is likewise

 extended, and the Debtors’ rights to the use of cash collateral continue.

           10.   Pursuant to a proposed First Amendment to Option Agreement, attached as Exhibit

 B, the Existing Option Exercise Date is extended by three months in exchange for an extension

 fee of $50,000, and McLeod Oil is given the right to extend the new option exercise date for two

 additional, 3-month extensions for $50,000 per additional extension. The three extension fees are



                                                   3
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 4 of
                                        25



 applicable to the purchase price if the option is exercised; however, the purchase price has been

 increased from $6,000,000 to $6,150,000, effectively making the extension payments permanent

 and additional consideration for the option. Additionally, pursuant to a proposed Third Loan

 Modification Agreement, the Existing Loan Maturity Date is extended to the later of November 8,

 2021, or six months following expiration of the option period. See Third Loan Modification

 Agreement, ¶1, attached as Exhibit C.

        11.     Finally, in exchange for these modifications as set forth in the First Amendment to

 Option Agreement and Third Loan Modification Agreement, McLeod Oil will allow for use of

 cash collateral under the current terms until either (i) the case is dismissed, converted to chapter 7,

 or confirmed, or (ii) the stay is lifted as to McLeod Oil.

                                   III.    RELIEF REQUESTED

        12.     By this Motion, the Debtors request a final order authorizing the continued use of

 cash collateral as set forth in the preceding paragraph and approving the First Amendment to

 Option Agreement (i.e., Exhibit B) and the Third Loan Modification Agreement (i.e., Exhibit C).

                                              PRAYER

        WHEREFORE, the Debtors request that the Court enter a final order: (a) authorizing the

 use of cash collateral to pay the expenses shown on Exhibit “A” to Debtor’s original cash collateral

 motion and any approved professional fees; (b) granting McLeod Oil replacement liens on all

 inventory, equipment, accounts receivable, real estate, and general intangibles from the Debtors’

 estate acquired after the bankruptcy filing to the same extent, validity, and priority as existed on

 the date the Chapter 11 case was filed, and to the extent of cash collateral that is actually used;

 (c) approving and authorizing the First Amendment to Option Agreement and Third Loan

 Modification Agreement; and (d) granting such other and further relief as is just and proper.



                                                   4
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 5 of
                                        25



    Dated: December 4, 2020

                                    Respectfully submitted,

                                    THE SMEBERG LAW FIRM, PLLC

                              By:   /s/ Ronald J. Smeberg
                                    RONALD J. SMEBERG
                                    State Bar No. 24033967
                                    SMEBERG LAW FIRM, PLLC
                                    4 Imperial Oaks
                                    San Antonio, TX 78248
                                    210-695-6684 (Tel)
                                    210-598-7357 (Fax)
                                    ron@smeberg.com
                                    ATTORNEY FOR DEBTORS




                                              5
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 6 of
                                        25



                                     CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2020, true and correct copies of the foregoing motion

 will be forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage

 prepaid, on, all parties listed on the attached Service List.

                                        /s/ Ronald J. Smeberg
                                        RONALD J. SMEBERG


                                           SERVICE LIST

 DEBTOR                               Angelina County Tax             403 Nacogdoches St Ste 1
 KrissJenn Ranch, LLC                 Assessor                        Center, TX 75935-3810
 410 Spyglass Rd                      606 E Lufkin Ave,
 Mc Queeney, TX 78123-                Lufkin, Texas 75901             Albert, Neely & Kuhlmann
 3418                                                                 1600 Oil & Gas Building
                                      Nacogdoches County Tax          309 W 7th St
 GOVERNMENT                           Assessor Collector              Fort Worth, TX 76102-
 ENTITIES                             101 West Main Street            6900
                                      Nacogdoches, Texas
 Office of the UST                    75961                           Laura L. Worsham
 615 E Houston, Room 533                                              JONES, ALLEN &
 PO Box 1539                          Rusk County                     FUQUAY, LLP
 San Antonio, TX 78295-               202 N Main St,                  8828 Greenville Ave.
 1539                                 Henderson, Texas 75652          Dallas, Texas 75243

 U.S. Attorney                        Shelby County, Tax              Craig Crockett
 Attn: Bkcy Division                  Collector                       CRAIG M. CROCKETT, PC
 601 NW Loop 410, Suite               200 St. Augustine St.           5201 Camp Bowie Blvd.
 600                                  Center, Texas 75935             #200
 San Antonio, Texas 78216                                             Fort Worth, Texas 76107
                                      Tenaha ISD Tax Assessor-
 Internal Revenue Services            Collector                       Christopher S. Johns
 Special Procedures Branch            138 College St                  JOHNS &COUNSEL
 300 E. 8th St. STOP 5026             Tenaha, TX 75974-5612           PLLC
 AUS                                                                  14101 Highway 290 West,
 Austin, TX 78701                     Uvalde Tax Assessor             ste 400A
                                      Courthouse Plaza, Box 8         Austin, Texas 78737
 Texas Comptroller of                 Uvalde, Texas 78801
 Public Account                                                       Timothy Cleveland
 Attn: Bankruptcy                     NOTICE PARTIES                  CLEVELAND|TERRAZA
 P.O. Box 149359                                                      S PLLC
 Austin, TX 78714-9359                METTAUER LAW FIRM               4611 Bee Cave Road, ste
                                      c/o April Prince                306B

                                                    6
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main Document Pg 7 of
                                        25



 Austin, Texas 78746         410 Spyglass Rd
                             Mc Queeney, TX 78123-
 Andrew R. Seger             3418
 KEY TERRELL &
 SEGER                       Medina Electric
 4825 50th Street, ste A     2308 18th St.
 Lubbock, Texas 79414        Po Box 370
                             Hondo, TX 78861-0370
 SECURED
 CREIDITORS                  Medina's Pest Control
                             1490 S Homestead Rd
 McLeod Oil, LLC             Uvalde, TX 78801-7625
 c/o John W. McLeod, Jr.
 700 N Wildwood Dr           Texas Farm Store
 Irving, TX 75061-8832       236 E Nopal St
                             Uvalde, TX 78801-5317
 UNSECURED
 CREIDITORS                  Uvalco Supply
                             2521 E Main St
 Bigfoot Energy Services     Uvalde, TX 78801-4940
 312 W Sabine St
 Carthage, TX 75633-2519     Longbranch Energy
                             c/o DUKE BANISTER
 C&W Fuels, Inc.             RICHMOND
 Po Box 40                   Po Box 175
 Hondo, TX 78861-0040        Fulshear, TX 77441-0175

 Davis, Cedillo & Mendoza    DMA Properties, Inc.
 755 E Mulberry Ave Ste      896 Walnut Street at US
 500                         123 BYP
 San Antonio, TX 78212-      Seneca, SC 29678
 3135

 Granstaff Gaedke &
 Edgmon
 5535 Fredericksburg Rd
 Ste 110
 San Antonio, TX 78229-
 3553

 Hopper's Soft Water
 Service
 120 W Frio St
 Uvalde, TX 78801-3602

 Larry Wright


                                         7
                                                             Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main      A -Pg18 of
                                                                  Document     of 3
                                        25
                                                             Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main      A -Pg29 of
                                                                  Document     of 3
                                        25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       A -Pg310of
                                                                  Document       of 3
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg111of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg212of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg313of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg414of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg515of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg616of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg717of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg818of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       B -Pg919of
                                                                  Document       of 9
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       C -Pg120of
                                                                  Document       of 6
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       C -Pg221of
                                                                  Document       of 6
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       C -Pg322of
                                                                  Document       of 6
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       C -Pg423of
                                                                  Document       of 6
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       C -Pg524of
                                                                  Document       of 6
                                         25
                                                              Exhibit
20-50805-rbk Doc#95 Filed 12/04/20 Entered 12/04/20 17:16:43 Main       C -Pg625of
                                                                  Document       of 6
                                         25
